DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 3 are objected to because of the following informalities:  
Claim 2, line 4 “performing the an action” should be “performing the action”.
Claim 3, line 2 “performing the an action” should be “performing the action”.   
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8-11, 13-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oel et al. (US 20130124550 A1) in view of Tariq et al. (US 20210201676 A1).
Regarding Claim 1, Oel teaches an apparatus for performing an action associated with a driver input indicated via an input modality of a human machine interface of a vehicle (Oel, [0025] “apparatus…for operating a user interface comprises means for detecting user inputs, an interface to a functional…comprises further a control unit , [0052] “The input…modalities for the user input…can be adapted ergonomically”), the apparatus comprising: processing circuitry configured to receive initial data corresponding to an initial driver input via a first input modality of the human machine interface of the vehicle (Oel, [0025] “operating a user interface comprises means for detecting user inputs, an interface to a functional…comprises further a control unit , [0052] “The input…modalities for the user input…can be adapted ergonomically”), compare a confidence level of the initial data to a confidence level threshold associated with the first input modality of the human machine interface of the vehicle (Oel, [0003] “a first user input is detected, and a confidence analysis is carried out”, [0021] “The result of the confidence analysis…whether the highest value of the confidence measure exceeds a second threshold value”), request, based on the comparison, a subsequent driver input via a second input modality of the human machine interface of the vehicle (Oel, [0025] “the control unit depending on the result of the confidence analysis, whereby a first kind of system response comprises, as a distinguishing first feature, a system output which requests a second user input, and a second kind of system response”). 

Oel does not teach determine a presence of an adverse condition within a vehicle environment, and perform an action associated with the subsequent driver input based on the presence of the adverse condition within the vehicle environment .  However, Tariq teaches these limitations.

Tariq teaches determine a presence of an adverse condition within a vehicle environment (Tariq, [0047] “determining, based at least in part on the audio data and the visual data, that an emergency vehicle is operating in the environment”), and perform an action associated with the subsequent driver input based on the presence of the adverse condition within the vehicle environment (Tariq, [0047]  “a human…may send an indication that the emergency vehicle…is…operating in the emergency state. The EV detection and response component…may receive the indication and determine whether to yield to the emergency vehicle…based at least in part on the indication”; [0031] “systems and methods…can be incorporated into…that need to be manually controlled by a driver at all times, to those that are partially or fully autonomously controlled”).

It would have been obvious to one of ordinary skill on the art before the effective date of the claimed invention to have modified Oel to include determine a presence of an adverse condition within a vehicle environment, and perform an action associated with the subsequent driver input based on the presence of the adverse condition within the vehicle environment as taught by Tariq in order to avoid collision by determining “that the emergency vehicle is operating in the emergency state” and controlling “the vehicle out of the path of the emergency vehicle” (Tariq, [0011]).

Regarding Claim 2, Oel teaches the apparatus according to claim 1.  Oel does not teach wherein the processing circuitry is configured to perform an action associated with the subsequent driver input based on the presence of the adverse condition within the vehicle environment by delaying performing the an action associated with subsequent driver input when the adverse condition is present within the vehicle environment.  However, Tariq teaches this limitation (Tariq, [0113] “the instructions may include a release instruction, such as an instruction releasing the vehicle from a yielding position after emergency vehicle passage”, [0022] “The vehicle computing system may determine to yield by pulling over to the right side of the road, such as on a shoulder, to clear the lane for the emergency vehicle to pass…may determine to yield by slowing the vehicle to a stopped position (e.g., yielding location) in the lane”).

It would have been obvious to one of ordinary skill on the art before the effective date of the claimed invention to have modified Oel to include perform an action associated with the subsequent driver input based on the presence of the adverse condition within the vehicle environment by delaying performing the an action associated with subsequent driver input when the adverse condition is present within the vehicle environment as taught by Tariq in order to avoid collision by determining “that the emergency vehicle is operating in the emergency state” and controlling “the vehicle out of the path of the emergency vehicle” (Tariq, [0011]).

Regarding Claim 4, Oel teaches the apparatus according to claim 1.  Oel does not teach wherein the processing circuitry is configured to determine the presence of the adverse condition within the vehicle environment by detecting, via external sensors of the vehicle, a presence of an emergency vehicle within the vehicle environment.  However, Tariq teaches this limitation (Tariq, [0160] “the sensor data comprises at least audio data and visual data, wherein the visual data comprises at least one of image data captured by a camera or lidar data captured by a lidar sensor; determining, based at least in part on the audio data and the visual data, that an emergency vehicle is operating in the environment; determining, based at least in part on the sensor data, an emergency vehicle location and a predicted trajectory associated with the emergency vehicle”).

It would have been obvious to one of ordinary skill on the art before the effective date of the claimed invention to have modified Oel to include determine the presence of the adverse condition within the vehicle environment by detecting, via external sensors of the vehicle, a presence of an emergency vehicle within the vehicle environment as taught by Tariq in order to avoid collision by determining “that the emergency vehicle is operating in the emergency state” and controlling “the vehicle out of the path of the emergency vehicle” (Tariq, [0011]).

Regarding Claim 5,  Oel teaches the apparatus according to claim 4, wherein the processing circuitry is configured to detect the presence of the emergency vehicle by audio recognition.  However, Tariq teaches this limitation (Tariq, [0160] “the sensor data comprises at least audio data….determining, based at least in part on the audio data…that an emergency vehicle is operating in the environment”).

It would have been obvious to one of ordinary skill on the art before the effective date of the claimed invention to have modified Oel to include detect the presence of the emergency vehicle by audio recognition as taught by Tariq in order to avoid collision by alerting the driver and determining “that the emergency vehicle is operating in the emergency state” and controlling “the vehicle out of the path of the emergency vehicle” (Tariq, [0011]).

Regarding Claim 6, Oel teaches the apparatus according to claim 4.  Oel does not teach wherein the processing circuitry is configured to detect the presence of the emergency vehicle by image recognition. However, Tariq teaches this limitation (Tariq, [0160] “the sensor data comprises…visual data, wherein the visual data comprises at least one of image data captured by a camera or lidar data captured by a lidar sensor….determining, based at least in part on the…visual data…that an emergency vehicle is operating in the environment”).

It would have been obvious to one of ordinary skill on the art before the effective date of the claimed invention to have modified Oel to include detect the presence of the emergency vehicle by image recognition as taught by Tariq in order to avoid collision by alerting the driver and determining “that the emergency vehicle is operating in the emergency state” and controlling “the vehicle out of the path of the emergency vehicle” (Tariq, [0011]).

Regarding Claim 8, Oel teaches the apparatus according to claim 1, wherein the processing circuitry is configured to request the subsequent driver input via the second input modality of the human machine interface of the vehicle by receiving data from each of a plurality of input modalities of the human machine interface of the vehicle (Oel, [0025] “the control unit depending on the result of the confidence analysis, whereby a first kind of system response comprises, as a distinguishing first feature, a system output which requests a second user input, and a second kind of system response”), comparing a confidence level of the data from each of the plurality of input modalities of the human machine interface of the vehicle to a respective confidence level threshold associated with each of the plurality of input modalities of the human machine interface of the vehicle (Oel, [0003] “a first user input is detected, and a confidence analysis is carried out”, [0021] “The result of the confidence analysis…whether the highest value of the confidence measure exceeds a second threshold value”), ranking the plurality of input modalities of the human machine interface of the vehicle, based on the comparing, from lowest confidence to highest confidence (Oel, [0021] “The result of the confidence analysis…comprises whether the highest value of the confidence measure exceeds a second threshold value…the result also includes how many values of the confidence measure exceed this second threshold value…it can be taken into account whether the difference between the highest and one of the next highest values of the confidence measure falls below a third threshold value. This third threshold value is typically small, particularly small compared with the second threshold value”), and selecting, as the second input modality of the human machine interface of the vehicle, an input modality of the plurality of input modalities of the human machine interface of the vehicle having the highest confidence (Oel, [0018] “The second user input is in particular a selection…whose confidence measure has one of the next highest values”), an input modality of the plurality of input modalities of the human machine interface of the vehicle having the highest confidence (Oel, [0048] “the second user input can be supported…with the highest values of confidence measure”, [0053] “system response of…the second kind can be calculated from the highest value or the highest values of the confidence measure“).  

Regarding Claim 9, Oel teaches the apparatus according to claim 8, wherein the plurality of input modalities of the human machine interface of the vehicle include infrared imaging units, cameras, touch screen interfaces, ultrasonic imaging units, haptic interfaces, steering wheel tactile pads, radars, or a combination thereof (Oel, [0052] “The input and output modalities for the user input and the system output can be adapted ergonomically…user input via speech is suitable…multimodal inputs with inclusion of gestures and via manual operating elements….a system output can be adapted multimodally to the circumstances”).
  
Regarding Claim 10, Oel teaches an apparatus for performing an action associated with a driver input indicated via an input modality of a human machine interface of a vehicle (Oel, [0025] “apparatus…for operating a user interface comprises means for detecting user inputs, an interface to a functional…comprises further a control unit , [0052] “The input…modalities for the user input…can be adapted ergonomically”), the apparatus comprising: processing circuitry configured to receive data corresponding to the driver input via the input modality of the human machine interface of the vehicle (Oel, [0025] “operating a user interface comprises means for detecting user inputs, an interface to a functional…comprises further a control unit , [0052] “The input…modalities for the user input…can be adapted ergonomically”).

Oel does not teach determine a presence of an adverse condition within a vehicle environment, and perform the action associated with the driver input based on the presence of the adverse condition within the vehicle environment.  However, Tariq teaches these limitations.

Tariq teaches determine a presence of an adverse condition within a vehicle environment (Tariq, [0047] “determining, based at least in part on the audio data and the visual data, that an emergency vehicle is operating in the environment”), and perform an action associated with the driver input based on the presence of the adverse condition within the vehicle environment (Tariq, [0047]  “a human…may send an indication that the emergency vehicle…is…operating in the emergency state. The EV detection and response component…may receive the indication and determine whether to yield to the emergency vehicle…based at least in part on the indication”; [0031] “systems and methods…can be incorporated into…that need to be manually controlled by a driver at all times, to those that are partially or fully autonomously controlled”).

It would have been obvious to one of ordinary skill on the art before the effective date of the claimed invention to have modified Oel to include determine a presence of an adverse condition within a vehicle environment, and perform an action associated with the driver input based on the presence of the adverse condition within the vehicle environment as taught by Tariq in order to avoid collision by determining “that the emergency vehicle is operating in the emergency state” and controlling “the vehicle out of the path of the emergency vehicle” (Tariq, [0011]).

Regarding Claim 11, Oel teaches the apparatus according to claim 10.  Oel does not teach wherein the processing circuitry is configured to perform the action associated with the driver input based on the presence of the adverse condition within the vehicle environment by delaying performing the action associated with the driver input when the adverse condition is present within the vehicle environment.  However, Tariq teaches this limitation (Tariq, [0113] “the instructions may include a release instruction, such as an instruction releasing the vehicle from a yielding position after emergency vehicle passage”, [0022] “The vehicle computing system may determine to yield by pulling over to the right side of the road, such as on a shoulder, to clear the lane for the emergency vehicle to pass…may determine to yield by slowing the vehicle to a stopped position (e.g., yielding location) in the lane”).

It would have been obvious to one of ordinary skill on the art before the effective date of the claimed invention to have modified Oel to include perform an action associated with the subsequent driver input based on the presence of the adverse condition within the vehicle environment by delaying performing the an action associated with the driver input when the adverse condition is present within the vehicle environment as taught by Tariq in order to avoid collision by determining “that the emergency vehicle is operating in the emergency state” and controlling “the vehicle out of the path of the emergency vehicle” (Tariq, [0011]).

Regarding Claim 13, Oel teaches the apparatus according to claim 10.  Oel does not teach wherein the processing circuitry is configured to determine the presence of the adverse condition within the vehicle environment by detecting, via external sensors of the vehicle, a presence of an emergency vehicle within the vehicle environment.  However, Tariq teaches this limitation (Tariq, [0160] “the sensor data comprises at least audio data and visual data, wherein the visual data comprises at least one of image data captured by a camera or lidar data captured by a lidar sensor; determining, based at least in part on the audio data and the visual data, that an emergency vehicle is operating in the environment; determining, based at least in part on the sensor data, an emergency vehicle location and a predicted trajectory associated with the emergency vehicle”).

It would have been obvious to one of ordinary skill on the art before the effective date of the claimed invention to have modified Oel to include determine the presence of the adverse condition within the vehicle environment by detecting, via external sensors of the vehicle, a presence of an emergency vehicle within the vehicle environment as taught by Tariq in order to avoid collision by determining “that the emergency vehicle is operating in the emergency state” and controlling “the vehicle out of the path of the emergency vehicle” (Tariq, [0011]).

Regarding Claim 14,  Oel teaches the apparatus according to claim 13.  Oel does not teach wherein the processing circuitry is configured to detect the presence of the emergency vehicle by audio recognition or by image recognition.  However, Tariq teaches this limitation (Tariq, [0160] “the sensor data comprises at least audio data and visual data, wherein the visual data comprises at least one of image data captured by a camera or lidar data captured by a lidar sensor; determining, based at least in part on the audio data and the visual data, that an emergency vehicle is operating in the environment; determining, based at least in part on the sensor data, an emergency vehicle location and a predicted trajectory associated with the emergency vehicle”).

It would have been obvious to one of ordinary skill on the art before the effective date of the claimed invention to have modified Oel to include detect the presence of the emergency vehicle by audio recognition or by image recognition as taught by Tariq in order to avoid collision by determining “that the emergency vehicle is operating in the emergency state” and controlling “the vehicle out of the path of the emergency vehicle” (Tariq, [0011]).

Regarding Claim 16, Oel teaches non-transitory computer-readable storage medium storing computer-readable instructions that, when executed by a computer, cause the computer to perform (Oel, [0037] “Control unit…comprises a processor for running a program to perform a confidence analysis and for controlling system responses and a data memory for storing the results”) a method of performing an action associated with a driver input indicated via an input modality of a human machine interface of a vehicle (Oel, [0025] “apparatus…for operating a user interface comprises means for detecting user inputs, an interface to a functional…comprises further a control unit , [0052] “The input…modalities for the user input…can be adapted ergonomically”), comprising: receiving initial data corresponding to an initial driver input via a first input modality of the human machine interface of the vehicle (Oel, [0025] “operating a user interface comprises means for detecting user inputs, an interface to a functional…comprises further a control unit , [0052] “The input…modalities for the user input…can be adapted ergonomically”); comparing a confidence level of the initial data to a confidence level threshold associated with the first input modality of the human machine interface of the vehicle (Oel, [0003] “a first user input is detected, and a confidence analysis is carried out”, [0021] “The result of the confidence analysis…whether the highest value of the confidence measure exceeds a second threshold value”); requesting, based on the comparison, a subsequent driver input via a second input modality of the human machine interface of the vehicle (Oel, [0025] “the control unit depending on the result of the confidence analysis, whereby a first kind of system response comprises, as a distinguishing first feature, a system output which requests a second user input, and a second kind of system response”). 

Oel does not teach determining a presence of an adverse condition within a vehicle environment; and performing an action associated with the subsequent driver input based on the presence of the adverse condition within the vehicle environment.  However, Tariq teaches these limitations.

Tariq teaches determining a presence of an adverse condition within a vehicle environment (Tariq, [0047] “determining, based at least in part on the audio data and the visual data, that an emergency vehicle is operating in the environment”), and performing an action associated with the subsequent driver input based on the presence of the adverse condition within the vehicle environment (Tariq, [0047]  “a human…may send an indication that the emergency vehicle…is…operating in the emergency state. The EV detection and response component…may receive the indication and determine whether to yield to the emergency vehicle…based at least in part on the indication”; [0031] “systems and methods…can be incorporated into…that need to be manually controlled by a driver at all times, to those that are partially or fully autonomously controlled”).

It would have been obvious to one of ordinary skill on the art before the effective date of the claimed invention to have modified Oel to include determining a presence of an adverse condition within a vehicle environment, and performing an action associated with the subsequent driver input based on the presence of the adverse condition within the vehicle environment as taught by Tariq in order to avoid collision by determining “that the emergency vehicle is operating in the emergency state” and controlling “the vehicle out of the path of the emergency vehicle” (Tariq, [0011]).


Regarding Claim 17, Oel teaches the non-transitory computer-readable storage medium (Oel, [0037] “Control unit…comprises a processor for running a program to perform a confidence analysis and for controlling system responses and a data memory for storing the results”) according to claim 16.  Oel does not teach wherein the performing the action associated with the subsequent driver input based on the presence of the adverse condition within the vehicle environment includes delaying performing the action associated with the subsequent driver input when the adverse condition is present within the vehicle environment.  However, Tariq teaches this limitation (Tariq, [0113] “the instructions may include a release instruction, such as an instruction releasing the vehicle from a yielding position after emergency vehicle passage”, [0022] “The vehicle computing system may determine to yield by pulling over to the right side of the road, such as on a shoulder, to clear the lane for the emergency vehicle to pass…may determine to yield by slowing the vehicle to a stopped position (e.g., yielding location) in the lane”).

It would have been obvious to one of ordinary skill on the art before the effective date of the claimed invention to have modified Oel to include the performing the action associated with the subsequent driver input based on the presence of the adverse condition within the vehicle environment includes delaying performing the action associated with the subsequent driver input when the adverse condition is present within the vehicle environment as taught by Tariq in order to avoid collision by determining “that the emergency vehicle is operating in the emergency state” and controlling “the vehicle out of the path of the emergency vehicle” (Tariq, [0011]).

Regarding Claim 19, Oel teaches the non-transitory computer-readable storage medium (Oel, [0037] “Control unit…comprises a processor for running a program to perform a confidence analysis and for controlling system responses and a data memory for storing the results”) according to claim 16. Oel does not teach wherein the determining the presence of the adverse condition within the vehicle environment includes detecting, via external sensors of the vehicle, a presence of an emergency vehicle within the vehicle environment.  However, Tariq teaches this limitation (Tariq, [0160] “the sensor data comprises at least audio data and visual data, wherein the visual data comprises at least one of image data captured by a camera or lidar data captured by a lidar sensor; determining, based at least in part on the audio data and the visual data, that an emergency vehicle is operating in the environment; determining, based at least in part on the sensor data, an emergency vehicle location and a predicted trajectory associated with the emergency vehicle”).

It would have been obvious to one of ordinary skill on the art before the effective date of the claimed invention to have modified Oel to include determining the presence of the adverse condition within the vehicle environment by detecting, via external sensors of the vehicle, a presence of an emergency vehicle within the vehicle environment as taught by Tariq in order to avoid collision by determining “that the emergency vehicle is operating in the emergency state” and controlling “the vehicle out of the path of the emergency vehicle” (Tariq, [0011]).

Regarding Claim 20, Oel teaches the non-transitory computer-readable storage medium (Oel, [0037] “Control unit…comprises a processor for running a program to perform a confidence analysis and for controlling system responses and a data memory for storing the results”)according to claim 16, wherein the requesting the subsequent driver input via the second input modality of the human machine interface of the vehicle includes receiving data from each of a plurality of input modalities of the human machine interface of the vehicle (Oel, [0025] “the control unit depending on the result of the confidence analysis, whereby a first kind of system response comprises, as a distinguishing first feature, a system output which requests a second user input, and a second kind of system response”), comparing a confidence level of the data from each of the plurality of input modalities of the human machine interface of the vehicle to a respective confidence level threshold associated with each of the plurality of input modalities of the human machine interface of the vehicle (Oel, [0003] “a first user input is detected, and a confidence analysis is carried out”, [0021] “The result of the confidence analysis…whether the highest value of the confidence measure exceeds a second threshold value”), ranking the plurality of input modalities of the human machine interface of the vehicle (Oel, [0021] “The result of the confidence analysis…comprises whether the highest value of the confidence measure exceeds a second threshold value…the result also includes how many values of the confidence measure exceed this second threshold value…it can be taken into account whether the difference between the highest and one of the next highest values of the confidence measure falls below a third threshold value. This third threshold value is typically small, particularly small compared with the second threshold value”), based on the comparing, from lowest confidence to highest confidence (Oel, [0021] “The result of the confidence analysis…comprises whether the highest value of the confidence measure exceeds a second threshold value…the result also includes how many values of the confidence measure exceed this second threshold value…it can be taken into account whether the difference between the highest and one of the next highest values of the confidence measure falls below a third threshold value. This third threshold value is typically small, particularly small compared with the second threshold value”), and selecting, as the second input modality of the human machine interface of the vehicle, an input modality of the plurality of input modalities of the human machine interface of the vehicle having the highest confidence (Oel, [0021] “The result of the confidence analysis…comprises whether the highest value of the confidence measure exceeds a second threshold value…the result also includes how many values of the confidence measure exceed this second threshold value…it can be taken into account whether the difference between the highest and one of the next highest values of the confidence measure falls below a third threshold value. This third threshold value is typically small, particularly small compared with the second threshold value”).

Claims 3, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Oel et al. (US 20130124550 A1) in view of Tariq et al. (US 20210201676 A1) in further view of Thompson et al. (US 20180365772 A1).
Regarding Claim 3, Oel teaches the apparatus according to claim 2.  Oel does not teach  wherein the processing circuitry is configured to delay the performing the an action associated with subsequent driver input when the adverse condition is present within the vehicle environment by entering, into a buffer, the action associated with the subsequent driver input, and performing the action associated with the subsequent driver input when it is determined the adverse condition is not present within the vehicle environment.  However, Tariq teaches these limitations.

Tariq teaches wherein the processing circuitry is configured to delay the performing the an action associated with subsequent driver input when the adverse condition is present within the vehicle environment by entering, into a buffer, the action associated with the subsequent driver input (Tariq, (Tariq, [0113] “the instructions may include a release instruction, such as an instruction releasing the vehicle from a yielding position after emergency vehicle passage”, [0022] “The vehicle computing system may determine to yield by pulling over to the right side of the road, such as on a shoulder, to clear the lane for the emergency vehicle to pass…may determine to yield by slowing the vehicle to a stopped position (e.g., yielding location) in the lane”), and performing the action associated with the subsequent driver input when it is determined the adverse condition is not present within the vehicle environment (Tariq, [0047]  “a human…may send an indication that the emergency vehicle…is not…operating in the emergency state. The EV detection and response component…may receive the indication and determine whether to yield to the emergency vehicle…based at least in part on the indication”; [0031] “systems and methods…can be incorporated into…that need to be manually controlled by a driver at all times, to those that are partially or fully autonomously controlled”).

It would have been obvious to one of ordinary skill on the art before the effective date of the claimed invention to have modified Oel to include delay the performing the an action associated with subsequent driver input when the adverse condition is present within the vehicle environment by entering, into a buffer, the action associated with the subsequent driver input, and performing the action associated with the subsequent driver input when it is determined the adverse condition is not present within the vehicle environment as taught by Tariq in order to avoid collision by determining “that the emergency vehicle is operating in the emergency state” and controlling “the vehicle out of the path of the emergency vehicle” (Tariq, [0011]).

Oel further does not teach determining, iteratively, whether the adverse condition is present within the vehicle environment.  However, Thompson teaches this limitation (Thompson, [0009] “adverse vehicle event determination includes: determining vehicle event data”; [0011] “the method is performed iteratively at a predetermined frequency (e.g., once per millisecond), performed a single time during a time period defined between a vehicle ignition time point and a vehicle turning-off time”).

It would have been obvious to one of ordinary skill on the art before the effective date of the claimed invention to have modified Oel to include determining, iteratively, whether the adverse condition is present within the vehicle environment as taught by Thompson in order to analyze “vehicle event data to generate an event analysis” (Thompson, [0009]).

Regarding Claim 12, Oel teaches the apparatus according to claim 11.  Oel does not teach wherein the processing circuitry is configured to delay the performing the action associated with the driver input when the adverse condition is present within the vehicle environment by entering, into a buffer, the action associated with the driver input, and performing the action associated with the driver input when it is determined the adverse condition is not present within the vehicle environment.  However, Tariq teaches these limitations.

Tariq teaches wherein the processing circuitry is configured to delay the performing the an action associated with driver input when the adverse condition is present within the vehicle environment by entering, into a buffer, the action associated with the driver input (Tariq, (Tariq, [0113] “the instructions may include a release instruction, such as an instruction releasing the vehicle from a yielding position after emergency vehicle passage”, [0022] “The vehicle computing system may determine to yield by pulling over to the right side of the road, such as on a shoulder, to clear the lane for the emergency vehicle to pass…may determine to yield by slowing the vehicle to a stopped position (e.g., yielding location) in the lane”), and performing the action associated with the subsequent driver input when it is determined the adverse condition is not present within the vehicle environment (Tariq, [0047]  “a human…may send an indication that the emergency vehicle…is not…operating in the emergency state. The EV detection and response component…may receive the indication and determine whether to yield to the emergency vehicle…based at least in part on the indication”; [0031] “systems and methods…can be incorporated into…that need to be manually controlled by a driver at all times, to those that are partially or fully autonomously controlled”).

It would have been obvious to one of ordinary skill on the art before the effective date of the claimed invention to have modified Oel to include delay the performing the an action associated with subsequent driver input when the adverse condition is present within the vehicle environment by entering, into a buffer, the action associated with the driver input, and performing the action associated with the subsequent driver input when it is determined the adverse condition is not present within the vehicle environment as taught by Tariq in order to avoid collision by determining “that the emergency vehicle is operating in the emergency state” and controlling “the vehicle out of the path of the emergency vehicle” (Tariq, [0011]).

Oel further does not teach determining, iteratively, whether the adverse condition is present within the vehicle environment. However, Thompson teaches this limitation (Thompson, [0009] “adverse vehicle event determination includes: determining vehicle event data”; [0011] “the method is performed iteratively at a predetermined frequency (e.g., once per millisecond), performed a single time during a time period defined between a vehicle ignition time point and a vehicle turning-off time”).

It would have been obvious to one of ordinary skill on the art before the effective date of the claimed invention to have modified Oel to include determining, iteratively, whether the adverse condition is present within the vehicle environment as taught by Thompson in order to analyze “vehicle event data to generate an event analysis” (Thompson, [0009]).

Regarding Claim 18, Oel teaches the non-transitory computer-readable storage medium (Oel, [0037] “Control unit…comprises a processor for running a program to perform a confidence analysis and for controlling system responses and a data memory for storing the results”) according to claim 17.  Oel does not teach wherein the delaying the performing the action associated with the subsequent driver input when the adverse condition is present within the vehicle environment includes entering, into a buffer, the action associated with the subsequent driver input, and performing the action associated with the subsequent driver input when it is determined the adverse condition is not present within the vehicle environment.  However, Tariq teaches these limitations.

Tariq teaches wherein the delaying the performing the action associated with the subsequent driver input when the adverse condition is present within the vehicle environment includes entering, into a buffer, the action associated with the subsequent driver input (Tariq, (Tariq, [0113] “the instructions may include a release instruction, such as an instruction releasing the vehicle from a yielding position after emergency vehicle passage”, [0022] “The vehicle computing system may determine to yield by pulling over to the right side of the road, such as on a shoulder, to clear the lane for the emergency vehicle to pass…may determine to yield by slowing the vehicle to a stopped position (e.g., yielding location) in the lane”), and performing the action associated with the subsequent driver input when it is determined the adverse condition is not present within the vehicle environment (Tariq, [0047]  “a human…may send an indication that the emergency vehicle…is not…operating in the emergency state. The EV detection and response component…may receive the indication and determine whether to yield to the emergency vehicle…based at least in part on the indication”; [0031] “systems and methods…can be incorporated into…that need to be manually controlled by a driver at all times, to those that are partially or fully autonomously controlled”).

It would have been obvious to one of ordinary skill on the art before the effective date of the claimed invention to have modified Oel to include delaying the performing the action associated with the subsequent driver input when the adverse condition is present within the vehicle environment includes entering, into a buffer, the action associated with the subsequent driver input, and performing the action associated with the subsequent driver input when it is determined the adverse condition is not present within the vehicle environment as taught by Tariq in order to avoid collision by determining “that the emergency vehicle is operating in the emergency state” and controlling “the vehicle out of the path of the emergency vehicle” (Tariq, [0011]).

Oel further does not teach determine, iteratively, whether the adverse condition is present within the vehicle environment.  However, Thompson teaches this limitation (Thompson, [0009] “adverse vehicle event determination includes: determining vehicle event data”; [0011] “the method is performed iteratively at a predetermined frequency (e.g., once per millisecond), performed a single time during a time period defined between a vehicle ignition time point and a vehicle turning-off time”).

It would have been obvious to one of ordinary skill on the art before the effective date of the claimed invention to have modified Oel to include determine, iteratively, whether the adverse condition is present within the vehicle environment as taught by Thompson in order to analyze “vehicle event data to generate an event analysis” (Thompson, [0009]).
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Oel et al. (US 20130124550 A1) in view of Tariq et al. (US 20210201676 A1) in further view of Ricci et al. (US 20180127001 A1).

Regarding Claim 7, Oel teaches the apparatus according to claim 1.  Oel does not teach wherein the processing circuitry is configured to determine the presence of the adverse condition within the vehicle environment by detecting, via internal sensors of the vehicle, a presence of a distracting event within the vehicle environment, the distracting event being inside a cabin of the vehicle.  However, Ricci teaches this limitation (Ricci, [0080] “The driving vehicle sensors and systems… may also include a plurality of microphones placed inside and around the exterior of the vehicle. Microphones may be operable to measure external ambience noise levels as well as internal, cabin-noise”, [0057] “noise inside the vehicle cabin could signify a distracting environment”).
It would have been obvious to one of ordinary skill on the art before the effective date of the claimed invention to have modified Oel to include determine the presence of the adverse condition within the vehicle environment by detecting, via internal sensors of the vehicle, a presence of a distracting event within the vehicle environment, the distracting event being inside a cabin of the vehicle as taught by Ricci in order to “provoke an initiation of a forced switch to an autonomous driving mode” (Ricci, [0057]).

Regarding Claim 15, Oel teaches the apparatus according to claim 10.  Oel does not teach wherein the processing circuitry is configured to determine the presence of the adverse condition within the vehicle environment by detecting, via internal sensors of the vehicle, a presence of a distracting event within the vehicle environment, the distracting event being inside a cabin of the vehicle.  However, Ricci teaches this limitation (Ricci, [0080] “The driving vehicle sensors and systems… may also include a plurality of microphones placed inside and around the exterior of the vehicle. Microphones may be operable to measure external ambience noise levels as well as internal, cabin-noise”, [0057] “noise inside the vehicle cabin could signify a distracting environment”).
It would have been obvious to one of ordinary skill on the art before the effective date of the claimed invention to have modified Oel to include determine the presence of the adverse condition within the vehicle environment by detecting, via internal sensors of the vehicle, a presence of a distracting event within the vehicle environment, the distracting event being inside a cabin of the vehicle as taught by Ricci in order to “provoke an initiation of a forced switch to an autonomous driving mode” (Ricci, [0057]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hunt et al. (US 20220058402 A1 ) discloses determining a presence of an adverse condition within a vehicle environment ([0018] “the monitoring system may also monitor for changes in weather conditions, such as rain, snow, fog, and so on…can fuse additional sensor modalities with images in order to improve the identification of objects in the surrounding environment”).
Newman et al.  (US 20180143298 A1 ) discloses processing circuitry configured to receive initial data corresponding to an initial driver input via a first input modality of the human machine interface of the vehicle ([0071], “The user interface devices receive and translate human input into a mechanical movement or electrical signal or stimulus. The human input may be one or more of motion (e.g., body movement, body part movement, in two-dimensional or three-dimensional space, etc.), voice, touch, and/or physical interaction with the components of the vehicle…may include…at least one graphical user interface of a display device, steering wheel or mechanism…”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.P./Examiner, Art Unit 3662            

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662